W. Allen, J.
The evidence objected to was admitted to show false representations. We do not understand that it was admitted or used to affect the meaning of the contract, but to show by what representations, as to what their “ History of Essex County ” was to be, the defendant was induced to sign the contract. It was clearly admissible for this purpose, and we have no occasion to consider whether it would have been competent upon ' the question whether the book, conformed to the contract.
The jury must have found, under instructions not excepted to, that the defendant was induced to sign the contract by the false representations of the plaintiffs’ agent, made while acting within the scope of his agency, and that those representations, while not known to the agent to be false, were made by him as true of his own knowledge. This was sufficient to establish the defence relied on.
The further instructions asked were properly refused. It was not necessary that the agent should have known that the statements were false, if they were of matters of fact, and made as of positive knowledge. Hazard v. Irwin, 18 Pick. 95, 104. Milliken v. Thorndike, 103 Mass. 382. Litchfield v. Hutchinson, 117 Mass. 195.
*338If the agent, acting within the scope of his authority, represented that he knew facts to be true which were not true, but which he did not know to be false, it is immaterial whether or not the plaintiffs knew that he was to make the representations, or expressly authorized them. Such representations are fraudulent in the agent, and the principal is bound by them. Story on Agency, §§ 134, 135, 452. Locke v. Stearns, 1 Met. 560. Kibbe v. Hamilton Ins. Co. 11 Gray, 163.

Exceptions overruled.